IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JORDAN SMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-3320

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 8, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Jordan Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kaitlin Weiss, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and WINSOR, JJ., CONCUR.